Appleton, C. J.
This is an action of dower.
The defendant bank is a corporation in New Hampshire, having no place of business, office or agent in this state.
A written demand of dower was duly and seasonably made upon the tenant in possession of the premises demanded.
The demand was properly made of the tenant. By E. S., c. 103, § 17, the dowress “ must demand her dower of the person who is at the time seized of the freehold, if in the state, otherwise, of the tenant in possession.”
*181The word person includes a corporation. B. S., c. 1, § 13.
The demand, then, is to be made of the person or corporation seized of the freehold, if in the state, otherwise, of the tenant in possession. Here the owner of the freehold is not in the state, and the demand may be made on the tenant. It matters not whether the person seized of the freehold be a person or a corporation, if not in the state.
If the corporation is in the state, the demand is to be made in accordance with section eighteen. But if out of the state, the demand may be made on the tenant, as was done in this case.
This section in no way conflicts with section seventeen. It only prescribes the demand to be made when a corporation in this state is seized of the land in which dower is claimed.

Exceptions overruled.

Walton, Virgin, Peters, Libbey and Symonds, JJ., concurred.